Citation Nr: 1328350	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

Paul Sorisio, Senior Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1967 to December 1969. 

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied service connection for hearing 
loss and tinnitus. 

The Veteran had previously indicated his desire to testify 
at a Travel Board hearing. See January 2007 VA Form 9.  In 
correspondence received in March 2010, the Veteran withdrew 
his hearing request.  Therefore, the Board will proceed with 
consideration of his claims remaining on appeal.

In June 2010 and January 2012, the Board remanded these 
matters to the Appeals Management Center (AMC) in 
Washington, DC for additional development.  After partially 
completing the requested actions, the AMC continued the 
denial of the above listed issues (as reflected in June 2011 
and March 2012 Supplemental Statements of the Case) and 
returned the case to the Board for further appellate 
consideration.


The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required.


REMAND

The issues listed on the title page must be remanded due to 
the failure of the AOJ to fully comply with one of the 
Board's January 2012 remand directives.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (conferring on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders).  The first directive of 
the January 2012 Board remand instructed the RO/AMC to 
contact the Clarksburg VAMC and attempt to obtain a copy of 
the August 2004 Ears, Nose and Throat (ENT) examination 
report.  The Veteran's statements and both prior Board 
remands indicate that the record in question is dated August 
17, 2004.  The record reflects that an August 2004 audio 
report was associated with the claims file after the last 
Board remand.  However, there is a hole-punch exactly 
through the day and it is thus not readable.  The Veteran 
has reported that he was informed by this ENT examiner that 
his hearing loss and tinnitus disabilities were likely 
related to his service.  In this regard, there is no 
indication on this newly obtained August 2004 record that it 
was completed by an ENT clinician or that a positive nexus 
opinion was provided.  The Veteran also claims in a March 
2012 statement that this "newly" obtained August 2004 report 
has been of record throughout the appeal.  Indeed, the 
record associated with the file appears to be the August 10, 
2004 VA audiological examination.  Based on the foregoing, 
the Board finds that the record associated with the file 
since the January 2012 Remand is not the August 17, 2004 ENT 
report and another remand is necessary for attempts to 
obtain this VA record.  

Despite the fact that a January 2012 addendum report was 
obtained from the August 2010 VA audiologist in accordance 
with the last Board remand, the Board now finds that a new 
VA audiological examination is necessary to decide these 
claims as will be explained below.  The addendum opinion was 
obtained so the August 2010 VA examiner could explain the 
significance of the finding of pure tone thresholds with a 
nonorganic component, to include why this rendered the 
current audiological test results unreliable.  The addendum 
was also requested by the Board to allow this examiner to 
provide a rationale for the opinion that the Veteran's 
hearing loss and tinnitus were occupationally induced.  

In the March 2012 statement, the Veteran stated that he 
recently had his hearing aids repaired so they are not 
calibrated to the 2007 settings.  He essentially argues that 
this is evidence that the 2010 and 2011 VA examinations are 
not correct and that his hearing acuity has worsened.  The 
examiner opined that the Veteran's post-service noise 
exposure caused his hearing loss.  The examination appears 
to have based the addendum opinion on the premise that the 
Veteran did not have any hearing loss at discharge from 
service in 1969.  This reasoning is inconsistent with the 
U.S. Court of Appeals for Veterans Claims (Court) ruling in 
Hensley v. Brown that found 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a relationship between the Veteran's 
service and his current disability.  5 Vet. App. 155, 157 
(1993).  The Board notes that the Court's ruling in Hensley 
is consistent with  
38 C.F.R. § 3.303(d) which provides that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  In 
sum, as the Veteran indicates his hearing acuity has 
worsened and to allow the examiner to consider the Court's 
ruling in Hensley when formulating an opinion, the Board 
finds a remand is necessary for a new audiological 
examination and etiological opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Clarksburg VAMC and 
attempt to obtain a copy of the August 
17, 2004 VA ENT report.  Efforts to 
obtain this VA record must continue 
unless it is documented that it does not 
exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2); 38 
C.F.R. § 3.159(c)(2), (c)(3).  If 
continued efforts reveal that this 
record is unobtainable or does not 
exist, document such in the claims file 
and notify the Veteran (and his 
representative) of this in accordance 
with 38 C.F.R. § 3.159(e) (2012).   

2.  Whether or not the August 17, 2004 
ENT report is obtained, schedule the 
Veteran for an audiological examination 
for the purpose of ascertaining whether 
his hearing loss and tinnitus are the 
result of acoustic trauma suffered in 
active service.  Schedule the 
audiological examination with a 
different examiner than the one who 
conducted the August 2010 examination 
and provided the January 2012 addendum 
report, unless no other audiologists are 
available.  The entire claims file 
(i.e., both the paper claims file and 
any medical records contained in Virtual 
VA and VBMS) and a copy of this Remand 
must be made available to and be 
reviewed by the examiner.

Following examination, interview of the 
Veteran, and review of the claims 
folder, the examiner is requested to 
answer the following question:

Is it at least as likely as not 
(50 percent or greater 
probability) the Veteran's hearing 
loss and tinnitus are causally 
related to his period of active 
service, including in-service 
combat acoustic trauma? 

The examiner should consider the 
Veteran's statements that he used 
earplugs during his post-service 
occupational activities with a jack 
hammer, but not during his in-service 
combat activities in Vietnam.  
Additionally, if this examiner finds 
that the Veteran's pure tone thresholds 
have a nonorganic component that render 
the test results unreliable, explain 
this significance.  The examiner is 
reminded that the Veteran has already 
established a current hearing loss 
disability for VA purposes and his in-
service acoustic trauma has been 
established via his combat service in 
Vietnam.

Comprehensive explanations for all 
opinions must be provided in the 
examination report, to include if the 
examiner finds that the Veteran's 
hearing loss is due to post-service 
occupational exposure.  Further, the 
examiner must not rely on the fact that 
the Veteran's hearing was within 
"normal" limits for VA purposes, or non-
ratable as per 38 C.F.R. § 3.385, at the 
time of separation from service, as the 
basis for any opinion provided.  Doing 
so would render the opinion inadequate 
per Hensley v. Brown, 5 Vet. App. 155 
(1993).  If the examiner cannot provide 
an opinion without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reason(s) 
why speculation is required.

3.  Then, readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  Thereafter, return the case to 
the Board, if otherwise in order.


The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

